

116 S4661 IS: To authorize the President to posthumously award the Medal of Honor to Alwyn C. Cashe for acts of valor during Operation Iraqi Freedom.
U.S. Senate
2020-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4661IN THE SENATE OF THE UNITED STATESSeptember 23, 2020Mr. Cotton (for himself, Mr. Rubio, Mr. Scott of Florida, Mr. Kaine, Mr. Manchin, Mr. Blumenthal, and Mr. Cruz) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo authorize the President to posthumously award the Medal of Honor to Alwyn C. Cashe for acts of valor during Operation Iraqi Freedom.1.Authorization to award medal of honor to Sergeant First Class Alwyn C. Cashe for acts of valor during Operation Iraqi Freedom(a)Waiver of time limitationsNotwithstanding the time limitations specified in section 7274 of title 10, United States Code, or any other time limitation with respect to the awarding of certain medals to persons who served in the Armed Forces, the President may award the Medal of Honor under section 7271 of such title to Sergeant First Class Alwyn C. Cashe for the acts of valor described in subsection (b).(b)Acts of valor describedThe acts of valor referred to in subsection (a) are the actions of Sergeant First Class Alwyn C. Cashe on October 17, 2005, as a member of the Army serving in Iraq in support of Operation Iraqi Freedom, for which he was posthumously awarded the Silver Star.